            Case 1:19-cv-12283-PBS Document 1 Filed 11/06/19 Page 1 of 7




                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS



DAVID ANDERSON,

               Plaintiff,

       v.                                            CIVIL ACTION NO.

COMPUTER SCIENCES
CORPORATION, DXC TECHNOLOGY
SERVICES LLC,
H C. CHARLES DIAO, and
JOHN MICHAEL LAWRIE,


               Defendants.




                                   NOTICE OF REMOVAL

       Defendants DXC Technology Services LLC ("DXC") and Computer Sciences

Corporation ("CSC"), through undersigned counsel, file this Notice of Removal (the "Notice") of

Civil Docket No. 1973CV00884, which is now pending in the Bristol County Superior Court,

Taunton, Commonwealth of Massachusetts, pursuant to 28 U.S.C. §§ 1331, 1332, 1367, 1441,

and 1446. In support of this Notice, Defendants state as follows:

        1.     On or about September 20, 2019, Plaintiff David Anderson ("Plaintiff) filed a

Complaint in the Bristol County Superior Court of the Commonwealth of Massachusetts,

captioned David Anderson v. Computer Sciences Corporation, et al. Docket No. 1973CV00884.

        2.     Plaintiffs Complaint alleges that Defendants failed to pay him commissions he

purportedly earned or would have earned as an employee for Fiscal Years 2017, 2018, and 2019.

PL's Compl. If 1, attached as Ex. A.
          Case 1:19-cv-12283-PBS Document 1 Filed 11/06/19 Page 2 of 7




        3.         Plaintiff asserts four claims against all Defendants. Ex. A, Compl.   17-58.

         4.        Claims one through three allege violations of the Fair Labor Standards Act and

Massachusetts Wage and Hour Law for the alleged failure of Defendants to pay Plaintiff

commissions in 2017, 2018, and 2019. Ex. A, Compl.            17-51.

        5.         Claim four alleges that Defendants breached an alleged contract between them

and Plaintiff with respect to the payment of commissions to Plaintiff. Ex. A, Compl.        52-58.

        6.         CSC and DXC were served with Plaintiffs Complaint and Summons on October

7, 2019 through their registered agent, Corporate Creations Network, Inc.

         7.        Plaintiff has not served Defendants H.C. Charles Diao and John Michael Lawrie

the Complaint.

        8.         CSC and DXC have not filed an Answer in this case.

              I.      The Court Has Federal Question Jurisdiction over this Lawsuit

        9.         The Court has original jurisdiction over this civil lawsuit under 28 U.S.C. § 1331

because Plaintiffs claims against Defendants implicate the laws of the United States.

Specifically, Plaintiff alleges violations of the Fair Labor Standards Act.

       10.         The Court has supplemental jurisdiction over Plaintiffs claims against

Defendants under 28 U.S.C. § 1367(a) because the state and federal claims both derive from

Plaintiffs allegations of unpaid commissions, and therefore "from part of the same case or

controversy." See Louis v. Legal Sea Foods, LLC, No. 19-CV-10218-ADB, 2019 WL 1255487,

at *1 (D. Mass. Mar. 19, 2019) (observing that federal courts have supplemental jurisdiction over

state law claims if they "derive from a common nucleus of operative fact") (quoting City of

Chicago v. Int'l Coll. of Surgeons, 522 U.S. 156, 165 (1997)).




                                                    2
          Case 1:19-cv-12283-PBS Document 1 Filed 11/06/19 Page 3 of 7




                II.      The Court Has Diversity Jurisdiction over this Lawsuit

       11.     CSC and DXC also remove this lawsuit because this Court has subject matter

jurisdiction based on diversity of citizenship, since (1) the amount in controversy exceeds the

sum of $75,000 exclusive of interest and costs; and (2) there is complete diversity of citizenship

between Plaintiff and Defendants CSC and DXC.

       12.     Citizenship of the parties is determined by their citizenship status at the

commencement of the action. 28 U.S.C. § 1332(d)(7).

       13.     At the time of the commencement of this action, and at all relevant times, Plaintiff

was an individual residing in the Commonwealth of Massachusetts and is therefore a citizen of

Massachusetts for purposes of diversity jurisdiction. 28 U.S.C. § 1332 & 1441(b)(2); Ex. A,

Compl. If 8.

       14.     A corporation is a citizen of any state where it is incorporated and where its

principal place of business is located. 28 U.S.C. § 1332(c)(1).

       15.     DXC Technology Services, LLC is a limited liability company established under

the laws of Delaware with its principal place of business in Tysons, Virginia. The sole member

of DXC Technology Services, LLC is DXC Technology Company, a corporation established

under the laws of Nevada, with its principal place of business in the State of Virginia.

       16.     CSC is a corporation incorporated under the laws of Nevada, with its principal

place of business in the State of Virginia.

       17.     Plaintiff has not served Defendants H.C. Charles Diao and John Michael Lawrie

the Complaint.        Upon information and belief, they are not citizens of Massachusetts.

Nevertheless, even if they were, removal is still proper here under 28 U.S.C. § 1441(b) because

they have not been served. Gentile v. Biogen Idee, Inc., 934 F. Supp. 2d 313, 322 (D. Mass.



                                                 3
         Case 1:19-cv-12283-PBS Document 1 Filed 11/06/19 Page 4 of 7




2013) ("If a plaintiff serves a non-forum defendant before serving a forum defendant, he has

effectively chosen to waive an objection to the removal by a nimble non-forum defendant who

thereafter removes the case before service upon a forum defendant named in the complaint.")

       18.     No properly joined and served Defendant is a resident of the Commonwealth of

Massachusetts, and therefore complete diversity exists for purposes of removal.

       19.     29 U.S.C. § 1332(a) requires that the amount in controversy in diversity actions

exceed $75,000, exclusive of interest and costs. See 28 U.S.C. § 1332(a). To demonstrate that

the jurisdictional amount has been met, a removing party need only show that it is more likely

than not that the amount in controversy exceeds $75,000. See McCoy v. Erie Ins. Co., 147 F.

Supp. 2d 481, 489 (S.D. W. Va. 2001); see also 28 U.S.C. § 1446(c)(2)(B) ("[Rjemoval of the

action is proper on the basis of an amount in controversy ... if the district court finds, by the

preponderance of the evidence, that the amount in controversy exceeds [$75,000].").

       20.     Plaintiffs Complaint does not provide a total amount of damages. Nevertheless,

Plaintiffs Civil Action Cover Sheet specifies that Defendants allegedly owe Plaintiff

$221,000.00 in unpaid wages, which is in excess of the jurisdictional amount. Ex. A at 7.

       21.     Satisfaction of the jurisdictional amount is further supported by Plaintiffs claims.

       22.     In his first claim for relief, Plaintiff alleges that he did not receive approximately

$25,000 in commissions in 2017. Ex. A, Compl. Tf 8. Plaintiff seeks liquidated damages for this

claim, which, under Mass. Gen. Laws ch. 149, § 150, is treble the amount of unpaid wages.

Treble damages for Plaintiffs first claim are $75,000, which satisfies the jurisdictional amount.

       23.     In his second claim, Plaintiff additionally alleges that his commission potential in

2018 was $96,000, and that he was deprived commissions in 2018.             Plaintiff likewise seeks

liquidated damages for this claim under Mass. Gen. Laws ch. 149, § 150. Ex. A, Compl. ^ 30.



                                                 4
          Case 1:19-cv-12283-PBS Document 1 Filed 11/06/19 Page 5 of 7



       24.     Plaintiff also seeks attorneys' fees and costs. Ex. A, Compl. Tff 27, 37, 51. The

recovery of attorneys' fees is properly included in the amount in controversy where a statute

expressly allows the payment of such fees. Francis v. Allstate Ins. Co., 709 F.3d 362, 368 (4th

Cir. 2013). Here, Plaintiff seeks attorney's fees for his first three claims, which may be awarded

under Mass. Gen. Laws ch. 149, § 150 and the Fair Labor Standards Act, 29 U.S.C. § 216(b).

       25.     In sum, Plaintiffs claims for damages related to allegedly unpaid commissions,

liquidated damages, and attorneys' fees clearly satisfy the statutory amount in controversy of

$75,000 for diversity jurisdiction. See 28 U.S.C. 1446(c).

       26.     This Court has original subject matter jurisdiction over this action based on 28

U.S.C. § 1332(a) because there is complete diversity of citizenship between all parties (Plaintiff

and properly joined and served Defendants) and the amount in controversy exceeds $75,000,

exclusive of interest and costs.

                  III.    All Procedural Requirements for Removal are Met

       27.     The United States District Court for the District of Massachusetts is the

appropriate venue for removal of Plaintiffs state court action pursuant to 28 U.S.C. § 1441(a),

which permits any civil action brought in any state court in which the district courts of the

United States have original jurisdiction to be removed to the district court of the United States

for the district and division embracing the place where the state court action is pending.

       28.     Defendants CSC and DXC were served with a Summons and a copy of Plaintiff s

Complaint on October 7, 2019.       Pursuant to 28 U.S.C. § 1446(a), copies of the Summons,

Plaintiffs Complaint, and all other process, pleadings, and orders served on Defendants are

attached as Exhibit A.




                                                 5
            Case 1:19-cv-12283-PBS Document 1 Filed 11/06/19 Page 6 of 7



       29.      This Notice of Removal is timely pursuant to 28 U.S.C. § 1446(b), as it was filed

within thirty days after Defendants CSG and DXC were served with a copy of the initial

pleading.

       30.      Pursuant to 28 U.S.C. § 1446(d), prompt written notice of this Notice of Removal

is being sent to Plaintiff through his counsel and to the Clerk of Court for Bristol County

Superior Court, Taunton, Commonwealth of Massachusetts. A copy of the notice is attached

hereto as Exhibit B.

       31.      Consent of H.C. Charles Dian and John Michael Lowrie to removal is

unnecessary because they have not been served the Complaint, and because both diversity and

federal question grounds exist for removal. 28 U.S.C. § 1446(b)(2)(A).

       32.      Defendants CSC and DXC submit this Notice of Removal without waiving any

defenses to the claims asserted by Plaintiff, without conceding that Plaintiff has pled claims upon

which relief can be granted, and without admitting that Plaintiff is entitled to any monetary relief

(or that the damages he seeks may be properly sought).

       33.      Defendants reserve the right to amend or supplement this Notice of Removal.

       WHEREFORE, Defendants respectfully remove this action now pending in the Bristol

County Superior Court, Taunton, Commonwealth of Massachusetts, to the United States District

Court for the District of Massachusetts.

Dated: November 6, 2019.

                                              By: /s/ Jason M. Saul
                                                   Jason M. Saul (BBO # 664114)
                                                   isaul@,cetllp.com
                                                   CETRULO LLP
                                                   Two Seaport Lane, 10th Floor
                                                   Boston, Massachusetts 02210
                                                   Phone: 617 217 5500
                                                   Fax: 617 217 5200


                                                 6
            Case 1:19-cv-12283-PBS Document 1 Filed 11/06/19 Page 7 of 7




                                                    Charles E. Grell
                                                    (Petition to admit pro hac vice pending)
                                                    HUSCH BLACKWELL LLP
                                                    1801 Wewatta Street, Suite 1000
                                                    Denver, CO 80202
                                                    Tel: 303-749-7200
                                                    Fax: 303-749-7272
                                                    Chad.Grell@huschblackwell.com

                                                    Sonni Fort Nolan
                                                    (Petition to admit pro hac vice pending)
                                                    HUSCH BLACKWELL LLP
                                                    190 Carondelet Plaza, Suite 600
                                                    St. Louis, Missouri 63105
                                                    Tel:      314-345-6176
                                                    Fax:      314-480-1505
                                                    sonni.no lan@huschblackwell.com


                                             Attorneys for Defendants Computer Sciences
                                             Corporation and DXC Technology Services, LLC


                                 CERTIFICATE OF SERVICE

       The undersigned counsel hereby certifies that a true and accurate copy of the foregoing was
served electronically on this 6th day of November, 2019 via the Court's CM/ECF system upon:

   John L. Fink
   Sims & Sims, LLP
   53 Arlington Street
   Brockton, MA 02301
   JohnFink@simsandsimsllp.com
   Attorney for Plaintiff

                                             /s/ Jason M. Saul




                                                7
